DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-16 are objected to because of the following informalities:  
Claim 15, line 2, “an” before “aneurysm” should read “the”.  
Claim 15, line 5, “an” before “aneurysm” should read “the smaller”.  
Claim 16, line 2, “an” before “aneurysm” should read “the”.  
Claim 16, line 5, “an” before “aneurysm” should read “the smaller”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 6 that the pinched end encircles the proximal inversion is indefinite because it is unclear how the pinched end can encircle the proximal inversion when the pinched end is suspended within the sack of the middle portion which includes at its end the 
Claim 14, line 10, the limitation of “the aneurysm” is indefinite because it is unclear how the substantially identical tubular braid extends into “the aneurysm” when it also inverted at a neck of a smaller aneurysm. For examination purposes, it is assumed this limitation reads “the smaller aneurysm”.
Claim 18, line 2, the limitation of “the second segment” is indefinite because it is unclear if this segment refers to a part of the tubular braid or the substantially identical tubular braid. For examiner purposes, it is assumed that this limitation reads “the substantially identical tubular braid”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0023046 (Heidner).
1. Heidner teaches a method comprising selecting a tubular braid (medical device 200 of FIG. 6C which is a tubular braid at P0023) comprising an open end (distal end in FIG. 6C) and a 

    PNG
    media_image1.png
    577
    693
    media_image1.png
    Greyscale

2. Shaping the tubular braid to the predetermined shape comprises shaping the open end to comprise a diameter greater than or approximately equal to a maximum diameter of the middle segment (FIG. 6C).
3. Shaping the tubular braid to the predetermined shape comprises forming the tubular braid to be capable of being implanted in a first aneurysm comprising a first height and in a second aneurysm comprising a second height less than the first height (e.g., medical device 200 is fully capable of being implanted in aneurysms differing in height). The tubular braid has a first implanted shape when implanted in the first aneurysm and a second implanted shape when implanted in the second aneurysm (see FIG. 6C where the first and second implanted shapes can be substantially identical)(also, Examiner notes that the first and second implanted shapes are at 
4. The method includes reshaping the tubular braid to one of the first implanted shape or the second implanted shape where reshaping the tubular braid to the second implanted shape comprises reshaping the outer segment to form an outer braid layer (layer 202) that apposes an aneurysm wall of the second aneurysm (FIG. 6C; P0021 and P0040). The method includes positioning the proximal inversion approximate an aneurysm neck of the second aneurysm (FIG. 6C; P0021 and P0040). The method includes folding the middle segment to form a middle braid layer (layer 204) apposing the outer layer and an inner braid layer (layer 206) apposing the middle braid layer (FIG. 6C; P0051). 
5. Shaping the tubular braid to the predetermined shape comprises forming a bend in the middle segment (see curvilinear layer 204 in FIG. 6C). Reshaping the tubular braid to the second implanted shape comprises folding the bend to form a boundary between the middle braid layer and the inner braid layer (see layers 204, 206 be separated by a gap in FIG. 6C). 
6. Reshaping the tubular braid to the second implanted shape comprises positioning the proximal inversion to encircle the pinched end (FIG. 6C). 
7. Reshaping the tubular braid in the second implanted shape comprises positioning the open end to encircle a fold (e.g., see curvilinear layer 204) separating the middle braid layer and the inner braid layer (e.g., layers 204, 206 are separated by a gap in FIG. 6C).
10. The method includes positioning the proximal inversion in a proximal direction in relation to a plane defining a boundary between an aneurysm and blood vessel branches (FIG. 6C; P0021 and P0040)

12. Heidner teaches a method for aneurysm treatment (P0021 and P0040) comprising delivering a tubular braid (medical device 200 of FIG. 6C which is a tubular braid at P0023) comprising an open end (distal end in FIG. 6C) and a pinched end (proximal end portion of layer 206 in FIG. 6C which is “pinched” at least at the portion noted in annotated FIG. 6C) through vasculature to an aneurysm (P0021 and P0040). The method includes apposing the open end and a first segment (layer 202) of the tubular braid extending from the open end to a wall of the aneurysm (FIG. 6C; P0040). The method includes inverting the tubular braid at a neck of the aneurysm to form a proximal inversion (see annotated FIG. 6C) and an inverted second segment (combination of layers 204 and 206) of the tubular braid extending into the aneurysm from the proximal inversion (FIG. 6C; P0051). The method includes positioning the second segment of the tubular braid such that the second segment is only partially surrounded by the first segment (e.g., the combination of layers 204 and 206 is “only partially surrounded by” layer 202 since the proximal end of layer 206 is not surrounded by layer 202 as shown in FIG. 6C). 
13. The method comprises shaping the second segment to form a sack (layer 204) apposing a portion of the wall and the first segment (FIG. 6C; P0051). The method includes . 
Claim(s) 1-4, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0023048 (Mach).
1. Mach teaches a method comprising selecting a tubular braid (medical device 50 of FIG. 1 which is a tubular braid at P0019 and P0026) comprising an open end (distal end 58 which is open ended at P0039) and a pinched end (end at clamp 56) and shaping the tubular braid to a predetermined shape as follows: inverting the tubular braid to form a distal inversion (see annotated FIG. 1). The method includes shaping an inner segment (layer 55) of the tubular braid extending from the distal inversion to the pinched end (FIG. 1; P0039-P0040). The method include inverting the tubular braid to form a proximal inversion (see annotated FIG. 1) by moving the open end over at least a portion of the braid (FIG. 1; P0011-P0012 and P0039-P0040). The method includes shaping a middle segment (layer 54) of the tubular braid extending between the proximal inversion and the distal inversion (FIG. 1; P0039-P0040). The method includes positioning the middle segment to surround the inner segment (FIG. 1; P0039-P0040). The method includes shaping an outer segment (layer 52) of the tubular braid extending between the open end and the proximal inversion (FIG. 1; P0039-P0040). The method includes 

    PNG
    media_image2.png
    611
    725
    media_image2.png
    Greyscale
2. Shaping the tubular braid to the predetermined shape comprises shaping the open end to comprise a diameter greater than or approximately equal to a maximum diameter of the middle segment (FIG. 1).
3. Shaping the tubular braid to the predetermined shape comprises forming the tubular braid to be capable of being implanted in a first aneurysm comprising a first height and in a second aneurysm comprising a second height less than the first height (e.g., medical device 50 is fully capable of being implanted in aneurysms differing in height). The tubular braid has a first 
4. The method includes reshaping the tubular braid to one of the first implanted shape or the second implanted shape where reshaping the tubular braid to the second implanted shape comprises reshaping the outer segment to form an outer braid layer (layer 52) that apposes an aneurysm wall of the second aneurysm (FIG. 1; P0017)(also see Abstract of US 2007/0118207 (Amplatz) which is incorporated by reference by Mach at P0033). The method includes positioning the proximal inversion approximate an aneurysm neck of the second aneurysm (FIG. 1; P0017). The method includes folding the middle segment to form a middle braid layer (layer 54) apposing the outer layer and an inner braid layer (layer 55) apposing the middle braid layer (FIG. 1; P0039-P0040). 
7. Reshaping the tubular braid in the second implanted shape comprises positioning the open end to encircle a fold (e.g., fold at distal inversion) separating the middle braid layer and the inner braid layer (FIG. 1; P0039-P0040). 
10. The method includes positioning the proximal inversion in a proximal direction in relation to a plane defining a boundary between an aneurysm and blood vessel branches (FIG. 1; P0017)(also see Abstract of Amplatz).
11. The method comprising collapsing the implant to fit within a microcatheter (P0011-P0012). The method includes pushing the implant at the pinched end of the tubular braid through . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0023046 (Heidner).
Heidner discloses the invention substantially as claimed as discussed above and further discloses shaping the tubular braid to the predetermined shape comprises forming the tubular braid to be implantable in a first aneurysm, a second aneurysm, and a third aneurysm (P0021, P0038, and P0040) but is silent regarding the diameters and heights of the aneurysms such that it does not recite the first diameter measuring about 4 mm and the first height measuring about 6 mm, the second diameter measuring about 5 mm and the second height measuring about 8 mm, and the third diameter measuring about 6 mm and the third height measuring about 6 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Heidner to form the first, second, and third aneurysms with diameters of 4, 5, and 6 mm, respectively, and with heights of 6, 8, and 6 mm, respectively, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Mach would not operate differently with the claimed method since the device 50 of Heidner would functioning appropriately while in use with aneurysms of the claimed values.  Further, applicant places no criticality on the range claimed, indicating the values are ones in a continuum of values (P0017).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0023048 (Mach).
Mach discloses the invention substantially as claimed as discussed above and further discloses shaping the tubular braid to the predetermined shape comprises forming the tubular braid to be implantable in a first aneurysm, a second aneurysm, and a third aneurysm (P0017 and P0051) but is silent regarding the diameters and heights of the aneurysms such that it does not recite the first diameter measuring about 4 mm and the first height measuring about 6 mm, the second diameter measuring about 5 mm and the second height measuring about 8 mm, and the third diameter measuring about 6 mm and the third height measuring about 6 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mach to form the first, second, and third aneurysms with diameters of 4, 5, and 6 mm, respectively, and with heights of 6, 8, and 6 mm, respectively, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Mach would not operate differently with the claimed method since the device 50 of Mach would functioning appropriately while in use with aneurysms of the claimed values.  Further, applicant places no criticality on the range claimed, indicating the values are ones in a continuum of values (P0017).
Allowable Subject Matter
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771